Case: 7:21-cr-00008-REW-EBA Doc #: 8 Filed: 08/17/21 Page: 1 of 3 - Page ID#: 29




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        PIKEVILLE


    UNITED STATES OF AMERICA,                       )
                                                    )
         Plaintiff,                                 )         No. 7:19-CR-23-REW-EBA
                                                    )         No. 7:21-CR-08-REW-EBA
    v.                                              )
                                                    )
    IVORY LEE DEAN, III,                            )                    ORDER
                                                    )
         Defendant.                                 )

                                         *** *** *** ***

         After conducting Rule 11 proceedings, see DE 352 (Minute Entry), Judge Atkins

recommended that the undersigned accept Defendant Ivory Lee Dean, III’s guilty plea and adjudge

him guilty of Count One of the Superseding Indictment in this matter (DE 172) and Count 1 of the

recently transferred1 Western District of Kentucky Indictment in Case No. 7:21-cr-08-REW, at

ECF No. 1-1. See DE 355 (Recommendation); see also DE 354 (Plea Agreement). Judge Atkins

expressly informed Dean of the right to object to the recommendation and to secure de novo review

from the undersigned. See DE 355 at 3. The established, 3-day objection deadline has passed, and

no party has objected.

         The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right




1
 Pursuant to Criminal Rule 20 and the parties’ agreement. See Case No. 7:21-cr-08-REW, at ECF
No. 1-3.
Case: 7:21-cr-00008-REW-EBA Doc #: 8 Filed: 08/17/21 Page: 2 of 3 - Page ID#: 30




to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).

       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 355, ACCEPTS Defendant’s guilty plea, and ADJUDGES

           Defendant guilty of Count One of the Superseding Indictment in this matter (DE 172)

           and Count 1 of the transferred Western District of Kentucky Indictment in Case No.

           7:21-CR-08-REW, at ECF No. 1-1 (this Order also terms ECF No. 7);

       2. Further, per Judge Atkins’s unopposed recommendation and Defendant’s agreement

           (DE 354 at ¶ 10), the Court provisionally FINDS that the firearms seized from Dean,

           specified in the transferred Western District of Kentucky Indictment in Case No. 7:21-

           cr-08-REW (ECF 1-1 at 5–6), are forfeitable and that Dean has an interest in said

           property, and preliminary ADJUDGES Defendant’s interest in such property

           FORFEITED. Under Criminal Rule 32.2, and absent pre-judgment objection, “the

           preliminary forfeiture order becomes final as to” Defendant at sentencing. Fed. R.

           Crim. P. 32.2(b)(4)(A). The Court will further address forfeiture at that time. See id. at

           (b)(4)(B); and

       3. The Court CANCELS the trial as to this Defendant; and

       4. The Court will issue a separate sentencing order.2




2
  At the hearing, Judge Atkins remanded Dean to custody. See DE 352. This was his status pre-
hearing. See DE 32; DE 44; DE 201. The Court, thus, sees no need to further address detention, at
this time. His detained status will persist pending sentencing.
Case: 7:21-cr-00008-REW-EBA Doc #: 8 Filed: 08/17/21 Page: 3 of 3 - Page ID#: 31




      This the 17th day of August, 2021.
